The parties shall file supplemental briefs within 35 days of the date of this order addressing only the question of how this Court should define the term “public official” under Section 13(1) of the Open Meetings Act, MCL 15.273(1). The parties should not submit mere restatements of their application papers.
The Public Corporation Law Section of the State Bar of Michigan is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.